Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Boos on July 26, 2022.

The application has been amended as follows: 

1. (Currently Amended)  A method for detecting a foreign object implemented by a wireless power transmitter, the method comprising: 
sending a digital ping to a receiver; 
transferring power to the receiver;
receiving a report from the receiver, wherein the report comprises a received power value;
determining a transmitted power parameter value, wherein the transmitted power parameter value is and transmitter losses subtracted from a 
determining that the received power value is less than the determined transmitted power parameter value; 
sending an analog ping to the receiver in response to the determining that the received power value is less than the determined transmitted power parameter value;
measuring a decay pattern of the analog ping;
determining that the receiver comprises a friendly foreign object; and 
updating the threshold value. 

10. (Currently Amended)  A wireless power transmitter comprising circuitry configured to: 
send a digital ping to a receiver; 
transfer power to the receiver;
receive a report from the receiver, wherein the report comprises a received power value;
determine a transmitted power parameter value, wherein the transmitted power parameter value is and transmitter losses subtracted from a
determine that the received power value is less than the determined transmitted power parameter value; 
send an analog ping to the receiver in response to the determining that the received power value is less than the determined transmitted power parameter value;
measure a decay pattern of the analog ping;
determine that the receiver comprises a friendly foreign object; and 
update the threshold value. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art does not teach or suggest a wireless power transmitter comprising circuitry configured to, inter alia, determine if the received power value is less than the transmitted power parameter value, send an analog ping, and measure the decay pattern of the analog ping to determine if the receiver is a friendly object.  
The prior art teaches the use of analog and digital pings to detect the presence of a receiver and foreign object.  The prior art does not teach or suggest that, after wireless power transfer has already been established, sending an analog ping to determine if an object is friendly.  The prior art also does not teach or suggest determining a friendly object in response to measuring a decay pattern of the analog ping.  Claims 11-18 are allowable as they depend from claim 10.
Regarding claim 1, the claim recites method steps that correspond to the apparatus of claim 10, and is allowable for the same reasons.  Claims 2-9 are allowable as they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADI AMRANY/Primary Examiner, Art Unit 2836